DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2020 was filed on the filing date of the instant application on 12/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: In the INCORPORATION BY REFERENCE section of the specification page 1 lines 5-8, a “Cont. of U.S. Appl. No. 16/506,100, filed July 9, 2019,” should be updated as “Cont. of U.S. Appl. No. 16/506,100, filed July 9, 2019, now U.S. Pat. No. 10,911,719” according to the BIB data sheet.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

■ Claim 1 recites “… displaying the decoded first digital information …” in line 13 of the claim, and “… displaying decoded first digital information …” in line 15 of the claim. And thus, it is unclear whether “the decoded first digital information” is the same as “decoded first digital information” or not. There is insufficient support definition(s) for specifying these limitations in the claim, and therefore rendering the claimed invention of the claim unclear.
   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,911,719 respectively.
■ Claim 1 of the instant application is broader in scope than claim 8 of the patent 10,911,719. Claim 1 of the instant application recite similar and/or word-for-word limitations as in claim 8 of the patent 10,911,719 and omitted detail features such as "wherein the apparatus comprises … a controller”, “… the method is executed by the controller”, “upon received an inbound videophone  call … pausing the displaying of the decoded first digital information”, etc.
Dependent claims 2-7 are recited similar and/or word-for-word limitations as in dependent claims 9-14 of the patent 10,911,719.
When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.  Also, omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before, In re KARLSON (CCPA) 136 USPQQ 184 (1963).

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,084,991 respectively.
■ Claim 1 of the instant application recites similar and/or word-for-word limitations as in claim 8 of the patent 10,084,991 and omitted detail features such as "wherein the apparatus comprises … a processor”, “… the method is executed by the processor”, “upon received an inbound videophone  call … pausing the displaying of the first digital information”, etc.
Dependent claims 2-7 are recited similar and/or word-for-word limitations as in dependent claims 9-14 of the patent 10,084,991.
When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.  Also, omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before, In re KARLSON (CCPA) 136 USPQQ 184 (1963).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,070,099.  Although the claim at issue is not identical, they are not patentably distinct from each other because:
■ Claim 1 of the instant application recites similar and/or word-for-word limitations as in claim 6 of the patent 10,070,099, and omitted many detail features such as “encoding a video signal … a third audio information by encoding an audio …”, “an echo canceller configured to remove …”, “a user input device configured to accept …”, etc.  Therefore, claim of the instant application (i.e., omission of an element and its function) is broader than claim 6 of the patent 10,070,099.
When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.  Also, omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before, In re KARLSON (CCPA) 136 USPQQ 184 (1963).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,432,618.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
■ Claim 1 of the instant application recites similar and/or word-for-word limitations as in claim 5 of the patent 9,432,618, and omitted detail features such as “… encoding a video signal generated by a camera …”,  “… transmitting apparatus communicates with the content server for pausing a transmission of the first digital information …”, etc.  Therefore, claim 1 of the instant application (i.e., omission of an element and its function) is broader than claim 5 of the patent 9,432,618.
When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.  Also, omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before, In re KARLSON (CCPA) 136 USPQQ 184 (1963).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8,363,087.
■ Here, claim 1 of the instant application recite similar and/or word-for-word limitations as in claim 8 of the patent 8,363,087, and omitted detail features such as “… a second audio signal from other communication apparatus “, “… a television receiver with video telephone functions …”, “… the second digital information signal is output in a form of video and audio …”, etc. Therefore, claim 1 of the instant application (i.e., omission of an element and its function) is broader than claim 5 of the patent 8,363,087.
When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.  Also, omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before, In re KARLSON (CCPA) 136 USPQQ 184 (1963).

Note: A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asmussen (U.S. Patent No. 7,565,680) in view of Bear et al. (U.S. Patent No. 7,548,255 hereinafter “Bear”).

As for claim 1, Asmussen discloses a method (Figs.1-35 and related description) for transmitting and receiving digital information to and from another communication apparatus (Figs.1-2, Fig.3, Operations Center 202, Network Controller 214, Set Top Terminal (STT) 220, Television 222, Figs.4-35, Abstract, a set top terminal (STT) equipped with a camera and microphone includes the capability to send and receive video calls through a cable television delivery system or other communications networks, column 11 lines 1-39, column 14 lines 4-23, and column 15 lines 15-23) comprising: a network interface (Figs.1-2, Fig.3, Operations Center 202, Network Controller 214, Fig.4, CATV Input -> Tuner 603, Figs.5b, 11, 12a-12b, 30, Fig.31, Network 1000, STT(s) 220a-220d, column 6 line 48 through column 7 line 3, column 15 lines 15-23, column 26 lines 1-11, lines 55-63, column 28 lines 9-11, and column 50 line 4-57)  configured to receive first digital information which is received from a contents server (Fig.3, Operations Center 202) which is coupled to the communication apparatus via the network interface and second digital information from the another communication apparatus (Figs.1-35, column 4 lines 20-25, column 7 lines 34-37, first digital information such as video programs, including live or pre-recorded programs, from a source such as content server 202, and Abstract, Figs.30-31, column 4 lines 5-9, column 50 lines 18-57, column 51 lines 9-23, column 58 lines 4-29, second digital information such as video calls, video information from a video conference call between the another communication apparatus such as STT 220a-220d); a decoder (Fig.30, Channel Decoder 755, Source Decoder 770) configured to decode the first digital information and the second digital information (Figs.1-35, column 50 lines 44-56); a camera (Fig.30, Camera 2000) configured to generate video information which is included in third digital information (Figs.1-35, column 11 lines 26-29, column 16 lines 34-37, column 50 lines 18-43, and column 55 line 56 through column 56 line 8, camera 2000 generates a third digital information such as video calls information from both the camera and microphone); a display (Fig.30, Display 602) configured to display at least one of the decoded first digital information or the decoded second digital information (Figs.1-35, Abstract, column 50 lines 44-51, column 59 lines 44-54); and a controller (Fig.4, Microprocessor 602, Fig.30, Microprocessor 621, column 15 lines 24-33, column 26 lines 60-63, column 36 lines 13-15, and column 32 line 62 through column 33 line 3); wherein when the controller receives an inbound videophone call notice (Fig.28, Monitor On-Line Connection 1441, Detect Occurrence of Communication Event 1442) while displaying the decoded first digital information on the display, the controller pauses (Fig.28, Automatically Pause Program In Response To Detection of  Communication Event 1443) the displaying of the decoded first digital information (Figs.1-35, column 46 lines 27-51, monitoring inbound videophone call (step 1441) and automatic pausing the decoded first digital information such as the video program in response to the videophone call (step 1443), and displaying an indication of the videophone call (step 1446), column 44 line 7-13, column 46 lines 27-51, a communication event includes an “inbound/incoming video call”, column 46 line 59 through column 47 line 3, an indication of a communication event “inbound/incoming video call” is displayed on the same screen currently display the video program) and renders the camera operative (Fig.3, Remote/Customer Interface 900, Fig.8, Video Call Options 1022, Fig.30, Input Device 704, Camera 2000, column 4 lines 5-7, send and receive video calls with a camera 2000 and microphone, column 15 lines 26-30, supporting video calling, the controller 602 processes video signals from the camera, audio signals from the microphone, and to control the camera 2000 and the microphone, column 21 lines 34-42, and renders the camera 2000 operative for videophone calling such as automatically set up the video camera on or off via a video call options menu 1022, column 31 lines 43-45, supporting videophone calling with outgoing video third digital information which generates from the camera 2000, the remote control 900 incudes a camera activation button for rendering the camera 2000 operative); wherein the controller outputs the third digital information to the another communication apparatus and displays the decoded second digital information of the videophone call on the display (Figs.1-35, column 55 line 56 through column 56 line 8, each of the communication apparatuses 220 participating in a videophone call broadcast its audio/video signal(s), and any communication apparatuses 220 that receives the digital information signal(s) performs the necessary processing to output the audio and video components in combination with other received digital information signal(s), column 52 lines 20-32, each of the communication apparatuses 220 includes the capability to send and receive video calls; column 58 lines 16-29 and Figure 30 describing and depicting a network of communication apparatuses 220a-220f for video conferencing, column 50 lines 44-54, an incoming/inbound videophone call signal is received by a receiver 750, decoded by a decoder 755, etc., and the video digital information signals are “output for display on a display 602, which is typically the television 222”), wherein when the controller receives an input for stopping the videophone call (Fig.3, Remote/Customer Interface 900, Fig.30, Input Device 704) the controller stops output of the third digital information and stops the camera (Fig.3, Remote/Customer Interface 900, Fig.8, Video Call Options 1022, Fig.30, Input Device 704, Camera 2000, column 31 lines 39-43, column 49 line 40 through column line 3, input device 704/remote control 900 is used for a user input to establish and manage the videophone call, the input device 704/remote control 900 includes a call hanging up button for stopping output video of the third digital information which is generated by the camera 2000, i.e., stops the camera 2000, and column 21 lines 34-42, for video calling, the video call options menu 1022 allowing the user to set up a default functionality of the video camera 2000 such as turning the video camera 2000 on/off).
As shown above, Asmussen clearly disclose supporting videophone call functions such as renders the camera 2000 operative and stopping the camera 2000 (Fig.3, Remote/Customer Interface 900, Fig.8, Video Call Options 1022, Fig.30, Input Device 704, Camera 2000, column 4 lines 5-7, column 15 lines 26-30, column 21 lines 34-42, column 31 lines 39-45, column 49 line 40 through column line 3). And thus, Asmussen by itself disclosed everything claimed, in addition, features such as rendering a camera operative and stopping the camera for a videophone call are old and well-known in the art as described below in one of many class H04N/348 references.
In the same field of communication technology, in 2003, Bear teaches a general purpose computing device with a processor that receives an inbound videophone call (Bear – Figs.1-11, Abstract, column 4 lines 22-28), and a user answers an inbound videophone call by rendering a camera operative such as pressing a camera button or the user can set a preference so that the camera is automatically rendered operative whenever answering the inbound videophone call (Bear – Figs.1-11, column 6 lines 41-46), Bear also teaches receiving an input for stopping the videophone call, stops output the third digital information, and stops the camera (Bear – Figs.1-11, column 6 lines 50-53, when the videophone call is over, an input to hang up the videophone call such as pressing the camera button which will terminate “stop” the videophone call and turn off “stop” the camera indicator light, and column 7 lines 46-56, when “the camera indicator light” is off, the state of the camera is “off” - the camera indicator light 306 may indicate state via various colors and flash patterns, e.g., steady state unlit when the camera is off …”). Bear further teaches a need exists for a simplified and operate in an intelligent manner such as answering a phone call that supports video, etc., which would benefit from improved video communications handling (Bear – column 2 lines 1-10).
Therefore, it would have been obvious before the effective filling date of the claimed invention to replace the functionality of “automatically renders the camera operative and stops the camera” taught by Bear with “a camera activation button for rendering the camera operative and a call hanging up button for stopping the camera” as taught by Asmussen. One of ordinary skill in the art before the effective filling date of the claimed invention would have found it obvious to replace the automatically renders the camera operative and stops the camera of Bear with the camera activation button and the hanging up button of Asmussen since doing this would amount to a simple substitution of one know element (automatically rendering and stopping camera) for another (activation and hanging up buttons for stopping camera) in order to obtain predictable results.
In addition, the combination of the disclosures taken as a whole suggests that user would benefit from the detail technique to automatically render the camera operative whenever they answer a videophone call and stops the camera when the videophone call is over for improving video communications handling, as per teachings of Bear.
	
As for claims 2-3, Asmussen and Bear disclose everything claimed as applied above (see claim 1 above). Asmussen further teaches automatically pausing the first digital information such as “video program” in response to detection of an occurrence of a communications event such as the inbound videophone call, and buffers “store” the first digital information while paused, permitting for future replay “restarts” the missed portion of the first digital information (Asmussen - Figs.1-35, Abstract, column 4 lines 5-25, column 43 lines 18-22, column 44 lines 9-13, column ), wherein after the videophone call is finished (Asmussen - Fig.3, Remote/Customer Interface 900, Fig.8, Video Call Options 1022, Fig.30, Input Device 704, Camera 2000, column 31 lines 39-43, column 49 line 40 through column line 3, the controller receives the input such as the call hanging up button for stopping “finish” the videophone call), the controller restarts the displaying of the first digital information (Asmussen - Figs.1-35, column 31 lines 39-43, column 49 line 40 through column line 3, receives the call hang up “finished” for the videophone call, column 48 lines 53-58, the first digital information “video program” has been paused in response to detection of the videophone call, the controller removes the displayed videophone call indication and begins playing “restarting” the first digital information from the buffer “storing” point such that the user would not have missed the first digital information “video program”), and a microphone configured to generate audio information which is included in the third digital information generates by the camera 2000 (Asmussen – Fig.30, Camera 2000, Microphone 2002, Audio Source Encoder 710, column 50 lines 18-25, the third digital information is included an audio signal from the microphone 2002 which is encoded by an audio source encoder 710).

As for claims 4-5, and 7, Asmussen and Bear disclose everything claimed as applied above (see claim 3 above). Asmussen also teaches wherein when the controller receives the inbound videophone call notice while displaying the first digital information on the display (Fig.24a – 1400, 1401, 1402 – CALL FROM 202-555-1234 GRANMA, Fig.28, Detect Occurrence of Communications Event – 1442, Automatically Pause Program in Response To Detection of Communications Event – 1443, Display Indication of Communications Event – 1446, Phone Call - 1447, Display Number of Call – 1452, Wait For User Input – 1457, column 46 lines 27-30, lines 44-48, and lines 59-67, receives the inbound videophone call notice such as  an occurrence of communication event in step 1442, displays an indication of the communications event on the same display which displays the first digital information “video program” in step 1446, the communication event is the videophone call in step 1447, and then displays the number of the inbound videophone call in step 1452, and waiting for the user input before proceeding in step 1457), the controller switches a function of processing video information of the first digital information to a function of processing video information of the second digital information of the videophone call (Fig.3, Remote/Customer Interface 900, Fig.24a, Fig.28, Receive User Input 1458, Fig.30, Input Device 704, column 31 lines 39-43, column 47 lines 39-44, column 49 lines 57-59, column 50 lines 2-3, 11-17, and 44-54, receives the user input in step 1458 such as the user answering the videophone call  using the “call answer” button on the remote 900. Once the user answers the videophone call, the controller switches to processing video information of the second digital information of the videophone call such as video signals are decompressed by a video source decoder 770 and output for display on the display device 602, and audio signals output to a speaker 2002), wherein when the controller receives an input for making an outbound videophone call to the another communication apparatus (Asmussen – Figs.1-35, column 44 lines 13-19, column 48 lines 1-5, receives the user input the for making an outbound videophone call to the another communication apparatus such as detecting a phone off-hook condition, a user’s initiation of a video call, etc.), the controller renders the camera and microphone operative and displays information indicating the outbound videophone call on the display as the same time (Asmussen – Figs.1-35, column 4 lines 5-9, sending “outbound” and receiving “inbound” videophone calls equipped with a camera and microphone, and sending and receiving functions are rendered the camera and microphone operative, column 39 lines 18-28, and column 59 lines 43-47,  receiving the initiated “outbound” videophone call number, and then displays the initiated videophone call number and corresponding text/graphics on the display screen, and displaying as the same time such as picture-in-picture viewing of the first digital information “video program” and the second digital information “video call” together, and “The viewer/call participant can select different orientations of the video components ( e.g., call video in program video, vice versa, split screen)”), and processing the first digital information with an HTML (Hypertext Markup Language) browser (Asmussen – Figs.1-35, column 44 lines 1-5, and column 47 lines 12-30).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asmussen and Bear, and in view of Nagy et al. (U.S. PGPUB 2003/0218972 A1 hereinafter “Nagy”).

As for claim 6, Asmussen and Bear disclose everything claimed as applied above (see claims 5 and 12 above). Asmussen teaches the pausing include pausing both the video and audio portions of the first digital information, pausing only the audio portion, etc., and thus, pausing the audio portion of the first digital information can be read on by “cancels an audio signal of the first digital information from an audio signal that is outputted from the microphone” by applying the BRI (Broadest Reasonable Interpretation – see MPEP 2100). However, Asmussen and Bear do not explicitly disclose an echo canceller, although feature such as using an echo canceller for cancelling a disturbing signal from an undisturbed audio signal that is outputted from a microphone is well-known in the art as described below in one of many class H04R/381 references.
In the same field of communication technology, in 2003, Nagy teaches an echo canceller being used in systems such as audio/video conference systems, etc. (Nagy – Figs.1a-2, ¶ [0015]), which cancels an audio signal of the first digital information from an audio signal that is outputted from the microphone (Nagy – Fig.1b, Microphone 12, Speaker 14, ¶ [0021]-[0023], an audio signal of the first digital information such as audio output signal “local noise source” of a television set loudspeaker 14, the echo canceller 16 cancels the audio signal “local noise source” of the first digital information “television” from the audio signal that is outputted from the microphone 12, i.e., minimized disturbance from the audio signal output by the loud speaker 14). Nagy further teaches a need exists for the acoustic echo cancellation to cancel disturbing signal so that this disturbing signal is rejected as much as possible (Nagy – ¶ [0005]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Asmussen and Bear by providing the above described feature, as taught by Nagy. The combination of the disclosures taken as a whole suggests that users would benefit from the detail techniques to have a clear/clean audio in a videophone call without disturbing signal, as per teachings of Nagy.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
05/07/2022